— In an action, inter alia, for a permanent injunction, the plaintiffs appeal from (1) an order and judgment (one paper) of the Supreme Court (Slifkin, J.), dated January 3, 1983, and entered in Rockland County, which, inter alia, granted the defendant’s motion for summary judgment and dismissed the complaint, and (2) an order of the same court dated January 21, 1983, which denied plaintiff’s motion for reargument. Appeal from the order dated January 21, 1983 dismissed. No appeal lies from an order denying reargument. Order and judgment affirmed. Defendant is awarded one bill of costs. We agree with Special Term that the easement in issue is clear, unambiguous and broad enough to encompass the preventative maintenance program. It gives defendant the right to trim, cut and remove all trees without specific limitation (see Miller u Edmore Homes Corp., 285 App Div 837, 838, affd 309 NY 839; 2 Warren’s Weed, NY Real Property [4th ed], Easements, 8 16.03; 1 Rasch, Real Property Law and Practice, 88 759, 760, 762). Coos County Sheep Co. v United States ofAmer. (331 F2d 456), which involved the application of Oregon law, is inapposite. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.